17-12887-jps   Doc   FILED 11/05/19   ENTERED 11/05/19 15:18:34   Page 1 of 3
17-12887-jps   Doc   FILED 11/05/19   ENTERED 11/05/19 15:18:34   Page 2 of 3
                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

 In Re:                                            Case No. 17-12887-jps

 Rose M Nelson
                                                   Chapter 13
  fka Rose Marie Nelson

 Debtor.                                           Judge Jessica E. Price Smith

                                  CERTIFICATE OF SERVICE

I certify that on November 5, 2019, a true and correct copy of this Response to Notice of Final
Cure Payment was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Patrick D. Miller, Debtor’s Counsel
          pmiller@lawlh.com

          Lauren A. Helbling, Chapter 13 Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Rose M Nelson, Debtor
          58 Berwyn Drive
          Bedford, OH 44146
                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor




 17-12887-jps        Doc     FILED 11/05/19      ENTERED 11/05/19 15:18:34         Page 3 of 3
